Citation Nr: 0431717	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  98-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran as a result 
of medical treatment by the Department of Veterans Affairs 
(VA).  

3.  Entitlement by a surviving spouse to accrued benefits.

4.  Entitlement to payment of Dependents' Educational 
Assistance (DEA) benefits under the provisions of Title 38, 
United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
June 1960 to December 1960.  He died in December 1997.  The 
appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the VA.  

When this case was previously before the Board in July 2001, 
the Board issued a decision which denied the claims on 
appeal.  The veteran appealed the Board's July 2001 decision 
to the United States Court of Appeal for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the appellant, vacated and remanded the 
Board's decision by Order dated May 10, 2002.

However, in June 2003, the Board indicated that the joint 
motion had noted that VA had failed to "attempt to the best 
of its ability to obtain a private medical opinion" 
identified by the appellant.  The Board observed that the 
appellant had indicated in a letter dated in March 1998 that 
a private physician (at Riverside Methodist Hospital, 
Columbus, Ohio) had essentially informed her that VA was in 
some way responsible for the veteran's death.  As a result, 
the Board concluded that an effort needed to be made to 
assist the appellant in obtaining the doctor's name and 
opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As was alluded to above, in the Board's remand of June 2003, 
the Board directed that the RO make an effort to obtain a 
private medical opinion referred to by appellant in a letter 
dated in March 1998.  Thereafter, appellant identified a Dr. 
"Klinger" at Riverside Methodist Hospital, but further 
investigation revealed that while there was such a physician 
at that facility, he was a pediatrician.  However, the 
appellant provided statements in July and December 2003, at 
which time she indicated that the physician to whom she was 
referring was one of the physicians who treated the veteran 
at the Chillicothe, Ohio VA Medical Center.  The record 
indicates that a Dr. "Klingler" (See, e.g., VA Progress 
Notes, dated 4/29/93 and 9/23/93) was indeed a physician at 
the Chillicothe, Ohio VA Medical Center.  The RO did not 
contact that VA physician to confirm whether he had any 
records in his possession that were pertinent to the 
appellant's claim apparently for the reason that all relevant 
VA medical records had been obtained.  Although the 
likelihood of the recovery of material information would 
appear to be remote, the possibility that this physician will 
not have information bearing upon the claim cannot be 
absolutely excluded.  Moreover, the appellant's 
representative has asserted that the efforts made to develop 
this matter have been incomplete.  Inasmuch as this matter 
was remanded from the Court in part to ascertain the location 
of the physician identified by the appellant in March 1998, 
this ancillary issue remains to be resolved.  

Accordingly, this case is remanded for the following:

1.  The RO should attempt to contact Dr. 
Klingler at the Chillicothe, Ohio VA 
Medical Center for the purpose of 
obtaining any relevant records or other 
information in that physician's 
possession that may relate to any 
treatment he provided to the veteran as a 
physician at that medical facility.  

2.  After completion of all required 
actions, the issues on appeal should be 
readjudicated.  If the benefits are not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



